Title: To George Washington from John Hancock, 10 August 1776
From: Hancock, John
To: Washington, George



Sir,
Philada August 10th 1776. 6 oClock P.M.

I am this Minute honoured with your Favour of the 8th and 9th inst: per Post. Having sent off an Express this Morning, at which Time, I forwarded Commissions for the General officers appointed yesterday by Congress, I shall not detain the Post to send the Commissions ordered by the enclosed Resolve. In the mean Time, you will please to direct the Persons to do such Duty as you shall think proper. Their Commissions shall be transmitted by the first opportunity.
I will lay your Letter before Congress on Monday Morning, and immediately inform you of the Result. I have the Honour to be, with every Sentiment of Respect Sir your most obed. & very hble Sert

John Hancock Presidt

